

	

		II

		109th CONGRESS

		1st Session

		S. 649

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Allard introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend the Omnibus Crime Control and Safe Streets Act

		  of 1968 to make volunteer members of the Civil Air Patrol eligible for Public

		  Safety Officer death benefits.

	

	

		1.Short titleThis Act may be cited as the

			 Civil Air Patrol Homeland Security

			 Benefits Act of 2005.

		2.Eligibility of

			 Civil Air Patrol for Public Safety Officer death benefits

			(a)In

			 generalSection 1204(8) of the

			 Omnibus Crime Control and Safe Streets Act of

			 1968 (42 U.S.C. 3796b(8)) is

			 amended—

				(1)by striking

			 or at the end of subparagraph (B);

				(2)by striking the

			 period at the end of subparagraph (C) and inserting ; or;

			 and

				(3)by adding at the

			 end the following:

					

						(C)a volunteer

				civilian member of the Civil Air Patrol who is engaged in—

							(i)active service,

				if such service is—

								(I)rendered in

				performance or support of operational missions of the Civil Air Patrol under

				the direction of the Department of the Air Force; and

								(II)pursuant to, and

				is performed consistent with, written authorization from competent authority

				that specifies a finite assignment and a finite period of time for such

				assignment; or

								(ii)travel to or

				from such service.

							.

				(b)ConsultationSection

			 1205 of the Omnibus Crime Control and Safe

			 Streets Act of 1968 (42 U.S.C. 3796c) is amended by

			 adding at the end the following:

				

					(d)ConsultationIn

				making determinations under section 1201 with respect to the eligibility of a

				volunteer civilian member of the Civil Air Patrol, the Bureau may consult with

				the Secretary of the Air Force and, if consulted, the Secretary of the Air

				Force shall provide to the Bureau such assistance and information as the Bureau

				considers necessary.

					.

			

